Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robin M. Annecharico
(OI File No. H-13-42385-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1083
Decision No. CR3357

Date: September 5, 2014

DECISION

I sustain the determination of the Inspector General (I.G.) of the Department of Health
and Human Services to exclude Petitioner, Robin M. Annecharico, from participating in
Medicare, Medicaid, and all other federally funded health care programs for the statutory
minimum period of five years. Petitioner’s exclusion is required pursuant to section
1128(a)(1) of the Social Security Act (Act) because the evidence before me establishes
that she was convicted of six counts of Medicaid fraud.

I. Background

The I.G. excluded Petitioner, a nurse, for five years effective March 20, 2014, based on
her guilty plea in the Berkshire (County) Superior Court, Massachusetts, to, among other
offenses, six counts of Medicaid fraud. I.G. Exhibit (Ex.) 1, at 1. Petitioner requested a
hearing to challenge her exclusion. Following a prehearing conference by telephone, I
directed the parties to file briefs and proposed exhibits. The LG. filed its brief and three
proposed exhibits identified as I.G. Ex. 1 — LG. Ex. 3. Petitioner filed a brief and 12
proposed exhibits identified as P. Ex. | — P. Ex. 12. The LG. waived its opportunity to

file a reply brief. In the absence of objections, I receive the parties’ exhibits into the
record. Neither party requested an in-person hearing, so I decide this case based on the
written record.

IL. Issue

The only issue presented here is whether the I.G. has a statutory basis for excluding
Petitioner. The length of exclusion is not at issue because the I.G. has relied on a
mandatory exclusion authority and imposed the statutory minimum exclusion period of
five years. 42 C.F.R. § 1001.2007(a)(2).

III. Findings of Fact and Conclusions of Law

I find that section 1128(a)(1) of the Act mandates Petitioner’s exclusion from
participation in Medicare, Medicaid, and all federally funded health care programs.
Section 1128(c)(3)(B) of the Act mandates that the exclusion in this case be for at least
five years.

The undisputed evidence before me demonstrates that Petitioner pled guilty to, among
other charges, six counts of defrauding the Massachusetts Medicaid system. I.G. Ex. 2.
Specifically, by pleading guilty to these criminal charges, Petitioner admitted that she
“did knowingly and willfully make or cause to be made a false statement or
representation of material fact in an application for payment” under the Massachusetts
Medicaid program. I.G. Ex. 3, at 20-30. She acknowledged a total of $23,126 in false
claims. Submitting false claims to a Medicaid program is an offense directly related to
the delivery of and payment for services under a state health care program. Act

§§ 1128(a)(1), 1128(h)(1) (defining “state health care program” to include a program
under Title XIX of the Act, i.e., Medicaid). The Act considers a guilty plea to be a
“conviction” for purposes of section 1128. Act § 1128(i)(3). Indeed, Petitioner explicitly
agrees that the I.G. has proven a mandatory basis for her exclusion from participation.
P. Br. at 1.

Petitioner argues that there are issues that the Massachusetts Attorney General (AG) did
not consider during her underlying criminal case, and that she was “railroaded” into
providing incriminatory evidence to the State. P. Br. at 1. She claims that she cared for
three special needs siblings, including occasions when Petitioner traveled with the family,
and exceeded the maximum number of hours per week than she was permitted to bill
Medicaid for reimbursement. She overbilled Medicaid as a form of “paid time off”
because she had worked unpaid double-shifts earlier. P. Br. at 2. She also claims that
there is inadequate training for nurses about how to bill Medicaid. Petitioner further
asserts that her guilty plea was to “trumped up charges,” and that no one explained to her
the significant repercussions an exclusion action would have before she pled guilty to the
offenses she did. P. Br. at 2.
All of Petitioner’s assertions and arguments are nothing more than an airing of grievances
against the Massachusetts AG and the Massachusetts Medicaid reimbursement for nurses
who may work longer hours than what Massachusetts Medicaid program will cover.
However, low reimbursement rates, or even slow reimbursement for appropriate claims
do not authorize the fraudulent billing scheme that Petitioner engaged in here. More to
the point, Petitioner’s arguments attempt to explain why she was convicted, and thus
amount to collateral attacks on her conviction. The regulation that provides Petitioner her
right to appeal the I.G.’s exclusion action expressly precludes my review of any such
collateral attacks. 42 C.F.R. § 1001.2007(d). Thus, while Petitioner has plenty to say
about Massachusetts Medicaid policy and about the facts of her case demonstrating a
systemic issue with that Medicaid program, I have no authority to consider Petitioner’s
arguments or modify her exclusion based on those arguments.

Finally, Petitioner disputes “the severity of [her] sentencing and subsequent punishment
relative to mitigating evidence.” P. Br. at 3. It is not clear from her argument whether
Petitioner is referring to the length and scope of her exclusion or to the state court’s
sentence of her in the underlying criminal case. Clarifying that discrepancy is not
important because I do not have authority to reduce Petitioner’s mandatory exclusion to a
period of less than five years, and I certainly do not have authority to modify or address
the correctness of the state court’s sentence of Petitioner. 42 C.F.R. § 1001.2007(a)(2).
Petitioner’s “mitigating evidence,” simply relates back her ongoing criticisms about the
policies of the Massachusetts Medicaid program, but, even if those complaints met the
mitigating factors recognized in the applicable regulations — which they clearly do not —
they are not reviewable because the I.G. here imposed the minimum exclusion period and
did not rely on aggravating factors. 42 C.F.R. § 1001.102(c). Finally, to the extent
Petitioner challenges the scope of her exclusion, which she may view as “punishment,”

I note that Congress long ago outlined the broad scope of exclusions, which it deemed
necessary to protect federally funded health care programs. Act § 1128(a). Regardless of
iow much she may regret it, based on her convictions Petitioner fits squarely into the
type of individual from whom Congress sought to protect federal health care programs.

/s/
Steven T. Kessel
Administrative Law Judge

